Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7 are pending in the application. Claim 1 is amended.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(u) because the different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  MPEP 608.02 V.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced 

	
Specification
The amendment filed 08/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 7 for changing t2 from a virtual line to attachment between the two arcs.  Changes curvature of the upper arc to be straight. For adding a second Rvar, it is unclear which should be the position of the arc.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 states "the transition portion is composed of two arc portions which are preferably connected by means of a straight line," and it depends from Claim 1 which states   How can a straight line connect two arc portions if the two arc portions must merge tangentially into each other?  How can two arc portions both merge tangentially into each other and have a straight line connecting them?  The Wands factors of MPEP 2164.01(a) have been considered.  Based upon the state of the prior art presented in the attached PTO-892, the level of ordinary skill in the art presented in those references, the level of predictability (strong in the mechanical arts), and the amount of direction provided (as presented above), the quantity of experimentation needed to make the claimed invention commensurate in scope with the claims is undue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US 4756420) in view of Edwards (US 3784052), in further view of Baumgartner (US 20090058008).
Regarding Claim 1, Deaton teaches a set comprising at least two containers each having different internal volumes (Fig. 1,2,3; [c.2 l.29] first set of identical tall boxes [c.2 l.32] a second set of short boxes, and [c.3 l.4-7]), wherein the containers (Fig. 1,2,3; [c.2 l.29] first set of identical tall boxes [c.2 l.32] a second set of short boxes) each has: a base (Fig. 3 rectangular bottom wall 1, 1'), a casing (Fig. 3 side walls 5, 5') adjoining the latter in an encircling manner, and an opening cross section which is defined by an end of the casing (Fig. 3 upper edges 6,6’) that faces away from the base and opens up access to the respective internal volume, wherein at least one wall portion of the respective casing runs at an inclination in relation to a vertical axis of the container (Fig. 3 col. 2 lines 54-57), said vertical axis running perpendicularly to the base, in such a manner that an internal cross section of the container that is defined in each case by the casing decreases continuously from the opening cross section as far as the base (Fig. 3 [c.2 l.54-57]), and the opening cross sections of all of the containers of the set are identical, characterized in that even the bases of all of the containers of the set are identical (Fig. 1 and 3 [c.3 l.1-6] The bottom walls of the boxes within the first set are substantially identical. The bottom walls of the boxes in the second set are substantially identical. Therefore, the two sets of boxes are of substantially different volumes with the first set being 5 tall boxes and the second set being short boxes), and transitional portion (Fig. 3 [c.2 l.54-57]), and the at least one wall portion of the respective casing (Fig. 3 side walls 5, 5') of all of the containers of the set in each case has a rectilinear portion (Fig. 2 annotated) in which, in each vertical projection plane parallel to a vertical axis of the container. 

    PNG
    media_image1.png
    811
    1127
    media_image1.png
    Greyscale

Deaton does not teach the at least one wall portion leaves behind two trace lines which diverge toward the opening cross section and each enclose an angle (a) of at least 2 degrees, preferably an angle of between 2 degrees and 5 degrees, with the vertical axis, and a transition portion which is assembled from two arc portions and the intersection curve of which with each vertical projection plane parallel to the vertical axis of the container merges tangentially both into the rectilinear portion and into a respective intersection curve of the base, wherein an arc portion adjacent to the rectilinear portion has a greater radius than an arc portion adjacent to the base, and the two arch portions merge tangentially into each other.
Edwards teaches stacking container. Edwards further teaches a transition portion (Fig. 2 [c.2 l.25-27] frusto-conical... a bottom wall 11 integrally formed with a side wall 12) which is assembled from two arc portions (Fig. 2 annotated) and the intersection curve of which with each vertical projection plane parallel to the vertical axis of the container merges tangentially both into the rectilinear portion and into a respective intersection curve of the base, wherein an arc portion adjacent to the rectilinear portion has a greater radius than an arc portion adjacent to the base, and the two arch portions merge tangentially into each other ([c.4 l.15-25] an upper annular wall section integrally formed between the upper ends of said outer annular wall section and said inner annular wall section, said upper annular wall section at the junction thereof to said inner annular wall section including a surface inclined downwardly toward the axis of said container, the diameter of the upper outer peripheral edge portion of said inclined surface being substantially greater than the diameter of the lower outer peripheral edge of said bottom wall section). 

    PNG
    media_image2.png
    852
    902
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deaton to incorporate the teachings of Edwards to change the curved connection between the four side walls 5, 5’ and base rectangular bottom wall 1, 1’ of the rectangular container of Deaton to have each sides connection be to be the curve of two arcs as shown by the annotated two arc of container 10 (Edwards) to be conveniently stored and shipped with a minimum possibility that the containers in any stack in the packages will jam or lock together (Edward [c. 1 l. 44-46]) and by having the bottom configuration of the container be sufficiently resilient to enable a stack of the containers in transportation or storage and in handling under conditions where a package of the containers may be dropped from a substantial height to absorb substantial shocks without bursting (Edward [c.1 l.53-59]).
The combination does not teach the at least one wall portion leaves behind two trace lines which diverge toward the opening cross section and each enclose an angle (a) of at least 2 degrees, preferably an angle of between 2 degrees and 5 degrees, with the vertical axis.
Baumgartner teaches stackable article. Baumgartner further teaches the at least one wall portion (Fig. 1 side wall 104) leaves behind two trace lines which diverge toward the opening cross section and each enclose an angle (a) of at least 2 degrees (Fig. 5 and 8; [0036] preferably from about 2 degrees to about 5 degrees), preferably an angle of between 2 degrees and 5 degrees (Fig. 5 and 8; [0036] preferably from about 2 degrees to about 5 degrees), with the vertical axis (Fig. 5 line B).

    PNG
    media_image3.png
    951
    742
    media_image3.png
    Greyscale

include the constraint of the 104 having a taper from about 2 to 5 degrees (Baumgartner) to the side walls 5, 5' of Deaton to take up less space when stacked with other articles of the same shape (Baumgartner [0029]).

Regarding Claim 2, the combination teaches the arc portion adjacent (Fig. 2 annotated ‘’052) to the base ([c.4 l.15-25] "an upper annular wall section integrally formed between the upper ends of said outer annular wall section and said inner annular wall section, said upper annular wall section at the junction thereof to said inner annular wall section including a surface inclined downwardly toward the axis of said container, the diameter of the upper outer peripheral edge portion of said inclined surface being substantially greater than the diameter of the lower outer peripheral edge of said bottom wall section") has the same curvature in all of the containers of the set (Fig. 1 and 3 [c.3 l.1-6] The bottom walls of the boxes within the first set are substantially identical. The bottom walls of the boxes in the second set are substantially identical. Therefore, the two sets of boxes are of substantially different volumes with the first set being tall boxes and the second set being short boxes).

Regarding Claim 3, the combination teaches at least one arc portion (Fig. 2 annotated ‘052) is designed as a circular arc portion (R15, Rvar) or elliptical portion or catenary curve (Fig. 2 [c.2 l.25-27] frusto-conical... a bottom wall 11 integrally formed with a sidewall 12 ‘052).
Regarding Claim 4, the combination teaches the transition portion (Fig. 2 [c.2 l.25-27] frusto-conical... a bottom wall 11 integrally formed with a side wall 12 ‘052) is composed of two arc portions (Fig. 2 annotated) which are preferably connected by means of a straight line (Fig. 2 is annotated to meet the necessary structures of a transition portion composed of two arc portions. The structure of “connected by means of a straight line” is preferable but not necessary to meet the bounds of the claim).

Regarding Claim 7, the combination teaches that the base (Fig. 3 rectangular bottom wall 1, 1') of the at least two containers (Fig. 1,2,3; [c.2 l.29] first set of identical tall boxes [c.2 l.32] a second set of short boxes) has an encircling flat standing surface (Fig. 2 and 5; Fig. 5 shows the raised bottom portion 2, 2’ encircled by the four bottom portions 3, 3’) and a preferably centrally arranged depression in the direction of the internal volume (Fig. 2 and 5, shows that the raised bottom portion 2, 2’ meets in the center of the bottom of the short and tall boxes) , said depression preferably having an approximately rectangular cross section (Fig. 2 and 5 show that the bottom of the short and tall boxes having the depression of 2,2’ and the limitation of the depression being approximately rectangular cross section is optional).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US '420) -  Edwards (US '052) - Baumgartner (US '008) as applied to claim 1 above, and further in view of Middleton (US 20170334612).
Regarding Claim 5, the combination teaches that an upper side (Fig. 3 side walls 5, 5') of all of the containers of the set, said upper side (Fig. 3 side walls 5, 5') surrounding the opening cross section (Fig. 3 upper edges 6, 6').
The combination does not teach each case is provided with an encircling edge flange which is provided in an encircling manner with latching openings which are each spaced apart from one another in a spread out manner.
Middleton teaches a container with a lid. Middleton further teaches each case is provided with an encircling edge flange (Fig. 23 base collar 402) which is provided in an encircling manner with latching openings (Fig. 25 and 26; openings between 207s) which are each spaced apart from one another in a spread out manner.

    PNG
    media_image4.png
    961
    916
    media_image4.png
    Greyscale

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US '420) -  Edwards (US '052) - Baumgartner (US '008) as applied to claim 1 above, and further in view of Dziaba (US 10479554).
Regarding Claim 6, the combination does not teaches a lid with a surface matched to the base of the containers, and with an elevation which is matched to the transition portion of the at least one wall portion and starts from a supporting surface, wherein, in a stacked state of two containers, of which the lower is provided with a lid, regions of the transition portion are supported on contact surfaces of the elevation.
Dziaba teaches a stackable container. Dziaba further teaches a lid  (Fig. 6 lid 10) with a surface matched to the base of the containers (Fig. 6 container base 20), and with an elevation (Fig. 1, 6, and 15; 50) which is matched to the transition portion (Fig. 9; curve from "88" to "83") of the at least one wall portion and starts from a supporting surface (Fig. 1 "lid central region 34."), wherein, in a stacked state of two containers (Fig. 6 "a pair of containers" and col. 2 lines 50-53 "the containers having container lids and container bases showing ribs on the bottom container lid engaging a lower portion of the upper container base to restriction"), of which the lower is provided with a lid, regions of the transition portion are supported on contact surfaces of the elevation (Fig. 6 "a pair of containers" and col. 2 lines 50-53 "the containers having container lids and container bases showing ribs on the bottom container lid engaging a lower portion of the upper container base to restriction").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Dziaba to include a lid on the containers of Deaton to be stacked as shown by "50" and "34" for engaging the lower portion of upper container base 20 to the container lid 10 of lower container (Dziaba) in order to provide lids to enclose contents and retain stacked closed containers (boxes) in a uniform stacked orientation.

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Edwards discloses a radius but fails to teach or suggest how to achieve a constant taper with exactly the same bottom shape, the examiner responds that this is a piecemeal argument.  In the rejection at hand the primary reference of Deaton discloses containers having identical bases and a transition portion of an arc portion which merges tangentially into the rectilinear portion of sidewalls 5, 5’ and into a respective intersection curve of the base.  Edwards is relied 
In response to applicant’s argument that Edwards only describes a round frusto-conical container, the Examiner replies that both containers have a side wall and a bottom connected via a radius of curvature.  As such, a POSITA would have recognized that the radius of Deaton may be modified by the teaching of the radius’s of Edwards, even though Deaton is rectangular and Edwards is round.  The combination modifies the present curvature between the bottom and the four sides of Deaton to have the transition curve of two arcs taught by Edwards.
In response to applicant's argument that Baumgartner only discloses a printed target used when shooting or propelling an object for sport or hobby, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that Baumgartner (US ‘008) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Baumgartner is reasonably pertinent to the particular problem with which the applicant was concerned of stacking.

In response to Applicant’s argument that the target 100 is not a container, the Examiner responds that Merriam-Webster dictionary defines container as “a receptacle for holding goods”.  While the prior art reference may not explicitly use the term “container” it is clear from its disclosure that the target 100 meets the definition of container as it is capable of holding goods. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        

/ALLAN D STEVENS/Primary Examiner, Art Unit 3736